DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
Paragraph [0008], line 2 recites “characterize or change” and should be amended to recite --characterized or change--
Paragraph [0128] recites “accelerometer 422…the accelerometer 44…the accelerometer 422” and should be amended to recite --accelerometer 422…the accelerometer 422…the accelerometer 422--
Paragraph [00126] recites “the event data module 340…communication module 342” and paragraph [00127] recites “communication module 340 of the event data module 340” Paragraph [00127] should be amended to recite --communication module 342 of the event data module 340--  
Appropriate correction is required.
Claim Objections
Claims 39, 45 48, and 67 are objected to because of the following informalities:  
Claim 39, line 4, claim 45, line 1 and claim 48, line 1 all recite “a time frequency-representation” and should be amended to recite --a time-frequency representation-- for clarity and consistency
Claim 39, lines 4-5 recites “for providing a time-frequency representation-- and should be amended to recite --for providing the time-frequency representation-- 
Claim 45, line 1 recites “a time frequency-representation” and should be amended to recite --the time frequency-representation--
Claim 48, line 1 recites “a time frequency-representation” and should be amended to recite --the time frequency-representation--
Claim 67, lines 1-2 recites “communicating data relating to the event to an individual, prompting the individual to change behavior, communicating data relating to the event to the individual” and should be amended to recite --communicating data relating to the event to an individual, prompting the individual to change behavior--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 43 and 75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 43: Claim 43 recites the limitation "wherein receiving the sensor data of a first data window is at a rate determined with reference to the filtered data of a second data window" in lies 1-2.  There is insufficient antecedent basis for this limitation in the claim. Although a first data window and a second data window have proper antecedent basis, receiving and filtering, as stated in claim 39 do not. Claim 39 does not state receiving from a first data window or filtering from a second data window, it only states “a data window.” 
In regards to Claim 75: Claim 75, lines 1-2 recite “the activities, movements, and functions” and lacks antecedent basis. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 39, 40-45, 48, 51, 54-55, 58, 66, 67, and 72-76 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than a mental process. A subject matter analysis of Claim 39 is as follows:
Step 1: Claim 39 recites a method for detecting heterogenous events which falls within one of the four statutory categories of invention. 
Step 2A, Prong One: When analyzed to determine whether the claim recites or is directed to any judicial exception, the claim recites the limitations “receiving sensor data,” “defining a data window over a time period of the sensor data,” “calculating a time-frequency representation of the data window for providing a time-frequency representation corresponding to the time period,” “calculating a filter mask based on the time-frequency representation,” filtering the time-frequency representation with the filter mask, providing filtered data,” “identifying features in the filtered data,” and “identifying an event with reference to the features,” which sets forth a judicial exception. The limitations describe a mental process, concepts that can be performed in the human mind, including an observation, evaluation, judgment and/or opinion. 
Step 2A, Prong Two: When analyzing the claim as a whole to determine whether the claim recites additional elements that integrate the judicial exception into a practical application, besides the mental process, the claim recites “outputting the event.” This claimed element fails to recite any additional element or combination of additional elements apply, rely upon, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. As recited, outputting the event, which upon review of the applicant’s specification, comprises communicating, storing and prompting correcting behavior (see paragraph [0016] and “output module 42 for communicating the event data 37 to a user or effecting a change to operation of the system 10” [0073]), is a conventional post solution activity that does not impose any meaningful structural limitations on the system used to implement the judicial exception. The recitation of outputting an event in the claim does not integrate the judicial exception into practical application because the claim merely uses the outputting of an event as a tool to generically display the mental process. In addition, using conventional means to generically display a mental process does not provide an improvement in the functioning of a computer, an improvement to another technology or technical field, to affect a particular treatment or prophylaxis for a disease or medical condition, or implemented with a particular machine. 
Consideration of the additional elements as a combination also adds no other meaningful limitations to the judicial exception not already present when the elements are considered separately. Unlike the eligible claim considered in Diamond v. Diehr, 450 U.S. at 188, 209 USPQ at 9 (1981) in which the additional elements limiting the judicial exception are individually conventional, but taken together 	Step 2B: When analyzing the claim as a whole to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception, as previously stated, the claim recites “outputting the event.”
	The recitation of the post solution activity of outputting the event is not sufficient to amount to significantly more than the judicial exception because it is recited at a high level of generality. There is no meaningful limitation, such as a particular or unconventional structure that distinguishes the elements from well-known, routine, and/or conventional elements. Recitation of the post solution activity of outputting an event to does not add significantly more than what is well-known, routine, and/or conventional in view of Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 198 (2014). Additionally, the generic outputting of an event is not significantly more than what is well-known, routine, and/or conventional in the art as evidenced by Modi et al. (US 2013/0085700 A1) is “a display 12…for displaying various screens” [0027]. Since these elements do not add significantly more to the claimed subject matter, specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually, the claim as a whole does not amount to significantly more than just a judicial exception. 
	In view of the above, claim 39 fails to recite patent-eligible subject matter under 35 U.S.C. 101. Dependent claims 40-45, 48, 51, 54-55, 58, 66, 67, and 72-76 fail to add additional elements that integrate the judicial exception into a practical application. Claims 40-45, 48, 51, 54-55, 58, 66, 67 and 72-76 fail to cure the deficiencies of claim 39 by merely reciting additional abstract ideas or further limitations on the abstract idea already recited. Claim 67 recites “communicating data relating to the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 39, 41, 54, 55, 58, 72, 74, and 75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Modi et al. (US 2013/0085700 A1) (Modi).
In regards to Claim 39: Modi teaches a method for detecting a heterogeneous event, such as in motion data, comprising: receiving sensor data (see paragraph [0022] “detected by an accelerometer in the pedometer”); defining a data window over a time period of the sensor data (“a measurement may 
In regards to Claim 41: With regards to claim 39, Modi further teaches the sensor data comprising data of acceleration (abstract). 
In regards to Claim 54: With regards to claim 39, Modi further teaches a system for detecting heterogenous events, such as in motion data, wherein filtering the time-frequency representation comprises normalizing all values in the time-frequency representation (see Modi paragraphs [0041]-[0043] and [0052], and figures 3 and 4). 
In regards to Claim 55: With regards to claim 39, Modi further teaches a system for detecting heterogenous events, such as in motion data, wherein the features detected comprise inflection points (see Modi figure 4). 
In regards to Claim 58: With regards to claim 39, Modi further teaches a system for detecting heterogenous events, such as in motion data, wherein identifying the event comprises deriving an event count or defining the features as endpoints of the event (see Modi paragraphs [0047] and [0049] “increment counter 54 may count each sample”).
In regards to Claim 67: With regards to claim 39, Modi further teaches a method for detecting heterogenous events, such as in motion data, which comprises of communicating the event to an individual (see Modi paragraph [0027]), communicating data relating to the event to the individual (see Modi paragraph [0059] “determine (block 168) the total distance 170…displaying the total distance 170 traveled during the measurement, and may further display the total distance walked 164 and total distance run 166”) , storing data relating to the event in a computer readable medium (see Modi paragraph [0031] “memory 20 may store a variety of information…may be suitable for storing algorithms and data”).
In regards to Claim 72: With regards to claim 39, Modi further teaches a system for detecting heterogenous events, such as in motion data, comprising: a sensor for receiving sensor data (“the motion sensor 20 may include one or more…sensors” [0032]); and a processor in communication with the sensor for receiving the sensor data (see Modi paragraph [0030]) wherein the processor is 
In regards to Claim 74: With regards to claim 72, Modi further teaches a system for detecting heterogenous events, such as in motion data, wherein the sensor comprises an accelerometer (see paragraph [0032]). 
In regards to Claim 75: With regards to claim 72, Modi further teaches sensors for receiving sensor data (see Modi paragraph [0032]) configured to monitor the activities (see Modi paragraph [0060]), movements, and functions of a wearer of the sensor (see Modi paragraph [0032]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Modi and further in view of Lerner et al. (US 2016/0029968 A1) (Lerner).
In regards to Claim 43: With regards to claim 39, Modi teaches a method for detecting heterogenous events, such as in motion data, where sensor data is received by a computer but is silent to receiving the sensor data of a first data window is at a rate determined with reference to the filtered data of a second data window, the second data window preceding the first data window in time. 
Lerner teaches signal processing for a slow moving frequency in a noisy environment wherein receiving the sensor data of a first data window is at a rate determined with reference to the filtered data of a second data window, the second data window preceding the first data window in time (see Lerner paragraph [0051] “qualifier 506 can extract time-series frequency information of the first input 
In regards to Claim 44: With regards to claim 39, Modi teaches a method for detecting heterogenous events, such as a pedometer reading, which considers time but is silent to the time period of the data window having a duration equal to additional data windows preceding or succeeding the data window. 
Lerner teaches signal processing for a slow moving frequency in a noisy environment wherein the time period of the data window has a duration equal to additional data windows preceding or succeeding the data window (see figure 7A and paragraph [0051]). It would be obvious to one skilled in the art, before the effective filing date of the claimed invention, to provide the method for detecting heterogenous events, such as a pedometer reading, which considers time of Modi with the signal processing techniques of Lerner in order to extract time frequency information (see Lerner paragraph [0051]).
Claims 40, 42, 60, 66, 67, and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Modi and further in view of Kaps et al. (US 9418705 B2) (Kaps). 
In regards to Claim 40: With regards to claim 39, Modi teaches receiving sensor data (see Modi paragraph [0022], “detected by an accelerometer in the pedometer”), but is silent to the sensor data comprising at least two different types of data. 

In regards to Claim 42: With regards to claim 39, Modi teaches receiving sensor data via an accelerometer (see Modi paragraph [0022]), but is silent to the sensor data being at a down-sampled rate to increase event detection speed. 
Kaps teaches an event detection system where “lowering the sampling rate” is used to maintain accuracy (see Kaps Column 53, line 22 - Column 54, line 18). It would be obvious to one skilled in the art, before the effective filing date of the claimed invention, to provide the receiving sensor data via an accelerometer of Modi, as modified by Lerner, with receiving sensor data at a lowered sample rate of Kaps in order to maintain accuracy and provide a more robust event detection (see Kaps Column 54, line 60 - Column 54, line 18). 
In regards to Claim 60: With regards to claim 58, Modi teaches a system for detecting heterogenous events, such as in motion data, wherein identifying the event comprises deriving an event count or defining the features as endpoints of the event (see Modi paragraphs [0047] and [0049] “increment counter 54 may count each sample”), but is silent to identifying the event which comprises characterizing the sensor data between time points corresponding to the endpoints defined in the filtered data. 
Kaps teaches an event detection system that can identify the event which comprises characterizing the sensor data between time points corresponding to the endpoints defined in the 
In regards to Claim 66: With regards to claim 39, Modi teaches a method for detecting heterogenous events, such as in motion data, (see Modi paragraph [0024]) but is silent to wherein identifying the event comprises defining a pulse width, a cycle, a ground contact time, a center of pressure, or a path of center of pressure of the sensor data or the filtered data. 
Kaps teaches an event detection system that may utilize an “impact detection algorithm [that] can detect the shoe hitting the ground when someone is running” (see Column 53 lines 9-21). It would be obvious to one skilled in the art, before the effective filing date of the claimed invention, to provide the method of detecting heterogenous events of Modi with the impact detection algorithm of Kaps in order to count repetitions during a particular motion that is trying to be achieved (see Column 53, lines 9-21). 
In regards to Claim 76: With regards to claim 75, Modi teaches accelerometers (see Modi paragraph [0032]) but is silent to the sensors being mounted on a shoe. 
Kaps teaches an event detection system where the “sensors are coupled to equipment such as…shoes” (Column 19, lines 13-62). It would be obvious to one skilled in the art, before the effective filing date of the claimed invention, to provide the sensors of Modi with the sensors mounted on a shoe as taught by Kaps in order to capture motion data (see Kaps column 19, lines 13-62).
Claims 45 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Modi and further in view of Stockwell (Stockwell, R.G., 2007. “A basis for efficient representation of the S‐transform Digital Signal Processing, 17, pp. 371 393).
In regards to Claim 45: With regards to claim 39, Modi teaches a method for detecting heterogenous events, such as in motion data, that comprises a calculating block that may include any suitable algorithm (see Modi paragraph [0051]) and calculating a time-frequency representation of the data window (see Figure 3 and paragraph [0051]; Modi takes sensor data (element 66) and calculates using “fast Fourier transform (FFT) or any other suitable algorithm for determining the dominant frequency,” and then applies the filter (element 60) to get frequency filtered data (element 64)), but is silent to applying an S-transform to the sensor data within the data window. 
Stockwell teaches that using the S-transform is beneficial because it “uniquely combines a frequency dependent resolution of the time-frequency space and absolutely referenced local phase in-formation” (see Page 371, Abstract, lines 2-3).  Stockwell also teaches that the S-transform is beneficial because it “defines what local phase means in an intuitive way, at a peak in local spectral amplitude (indicating a quasimonochromatic signal), as well as off peak, where the rate of change of the phase leads to a channel instantaneous frequency analysis. The S-transform not only estimates the local power spectrum, but also the local phase spectrum. It is also applicable to the general complex valued time series.” (see page 372, Paragraph 5, lines 5-9). It would be obvious to one skilled in the art, before the effective filing date of the claimed invention, to substitute the Fast Fourier Transform (FFT) algorithm of Modi with the S-transform algorithm of Stockwell in order to “define the meaning of phase in a local spectrum setting,… [resulting] in many desirable characteristics,” (see page 371, Abstract, line 3) and “give a fundamentally more sound time-frequency representation” (see page 373, Paragraph 2.1 Why use the S-transform approach?, line 3). 
In regards to Claim 73: With regards to claim 72, Modi teaches a system for detecting heterogenous events, such as in motion data, with a processor to filter a data set of the sensor data (see Modi paragraph [0051]), but is silent to applying an S-transform to the sensor data. 
Stockwell teaches that using the S-transform is beneficial because it “uniquely combines a frequency dependent resolution of the time-frequency space and absolutely referenced local phase in-formation” (see Page 371, Abstract, lines 2-3).  Stockwell also teaches that the S-transform is beneficial because it “defines what local phase means in an intuitive way, at a peak in local spectral amplitude (indicating a quasimonochromatic signal), as well as off peak, where the rate of change of the phase leads to a channel instantaneous frequency analysis. The S-transform not only estimates the local power spectrum, but also the local phase spectrum. It is also applicable to the general complex valued time series.” (see page 372, Paragraph 5, lines 5-9). It would be obvious to one skilled in the art, before the effective filing date of the claimed invention, to substitute the Fast Fourier Transform (FFT) algorithm of Modi with the S-transform algorithm of Stockwell in order to “define the meaning of phase in a local spectrum setting,… [result] in many desirable characteristics,” (see page 371, Abstract, line 3) and “give a fundamentally more sound time-frequency representation” (see page 373, Paragraph 2.1 Why use the S-transform approach?, line 3). 
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Modi and further in view of Wilczok (“New Uncertainty Principles for the Continuous Gabor Transform and the Continuous Wavelet Transform.” Documenta Mathematica 5, 2000, pp. 201–226.)(Wilczok)
In regards to Claim 48: With regards to claim 39, Modi teaches a method for detecting heterogenous events, such as in motion data, that comprises a calculating block that may include any suitable algorithm (see Modi paragraph [0051]), and calculating a time-frequency representation of the data window (see Figure 3 and paragraph [0051]; Modi takes sensor data (element 66) and calculates using “fast Fourier transform (FFT) or any other suitable algorithm for determining the dominant 
Wilczok teaches the benefit of using a Gabor transform over “classical Fourier methods whenever the time dependence of the analyzed signal is of the same importance as its frequency dependence” (see Page 201, Abstract, lines 1-2). It would be obvious to one skilled in the art, before the effective filing date of the claimed invention, to substitute the Fast Fourier Transform (FFT) algorithm of Modi with the Gabor transform of Wilczok in order to best provide “information about the frequency-behaviour of a signal at a certain time” (see Page 202, paragraph 2, lines 3-6). 
Allowable Subject Matter
Claim 51 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or reasonably suggest, in combination with the additional limitations of the base claim, a method for detecting heterogenous events wherein the filter mask comprises non-binary values proportional to a positive exponent of the magnitude of the time-frequency transform, wherein more prominent frequencies will be emphasized, and less prominent frequencies will be de-emphasized. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Alyssa N Potter/Examiner, Art Unit 3791                                                                                                                                                                                                        

/KAYLEE R WILSON/Primary Examiner, Art Unit 3791